DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beekman (US 2018/0188412 A1).
Regarding claim 1, Beekman discloses a downhole tool (Figs.2-5, 7 and 9), including:
a) a radiation generator 40 configured to emit radiation 78;
b) a first flux detector 92 located at a first radial position about a longitudinal axis of the downhole tool (Figs.3-5 and 9), where the first flux detector 92 is configured to measure a first signal 96 indicative of a flux of the radiation 78, where the first flux detector 92 is disposed along a first transverse axis at the first radial position to the longitudinal axis;

d) a controller 44 communicatively coupled to the first flux detector 92 and the second flux detector 94, where the controller 44 is configured to determine a condition 160 associated with the radiation generator 40 based at least in part on a relative flux from the first flux detector 92 and the second flux detector 94.

With respect to claim 2, Beekman further discloses that the radiation generator 40 includes:
e) a cathode 72 configured to emit an electron beam 76; and
f) a target 74 configured to emit the radiation 78 when struck by the electrons of the electron beam 76; where
g) the radiation 78 includes x-ray photons 78.

With respect to claim 3, Beekman further discloses:
h) a third flux detector 112 at a third radial position about the longitudinal axis of the downhole tool (Figs.5 and 9), where the third flux detector 112 is configured to measure a third signal indicative of the flux of the radiation 78; where


With respect to claim 4, Beekman further discloses that at least two of the first photon flux detector 92, the second photon flux detector 94, and the third photon flux detector 112 are disposed at an equal radial distance from the longitudinal axis (Figs.3, 5 and 9).

With respect to claim 5, Beekman further discloses that the controller 44 is configured to determine the condition associated with the radiation generator 40 based at least in part on the first radial position and the second radial position (Figs.5 and 9; also see par.0059).

With respect to claim 6, Beekman further discloses that the controller 44 is configured to determine a signal correction 169 based at least in part on the determined condition associated with the radiation generator 44 (Fig.7, also see par.0065).

With respect to claim 7, Beekman further discloses:
h) a beam steering control system configured to direct the electron beam to the target 74 (inherent since pars.0052 and 0059 state that the beam spot position 166 is determined, and pars.0052 and 0060 state that the parameters are corrected by controlling the radiation generator 40, step 154 - it is not possible to change the beam spot position if there is no beam steering mechanism); where


Regarding claim 9, Beekman discloses a method (Figs.3-5, 7 and 9), including:
a) receiving, via a processor 44, a first signal 96 from a first detector 92, where the first signal 96 is indicative of an x-ray flux 78 of x-ray photons emitted by a target 74, where the first detector 92 is disposed along a first transverse axis at a first radial position to a longitudinal axis;
b) receiving, via a processor 44, a second signal 98 from a second detector 94, where the second signal 98 is indicative of the x-ray flux 78 of x-ray photons emitted by the target 74, where the second detector 94 is disposed about the first transverse axis at a second radial position relative to the longitudinal axis, where the second radial position is different from the first radial position (90 degrees apart about the longitudinal axis, Figs.3, 5 and 9);
c) receiving, via a processor 44, a third signal from a third detector 112, where the third signal is indicative of the x-ray flux 78 of x-ray photons emitted by the target 74 (par.0059), where the third detector 112 is disposed about a second transverse axis at a third radial position relative to the longitudinal axis, where the third radial position is different from the first radial position and the second radial position (90 degrees apart about the longitudinal axis, Figs.3, 5 and 9); and


With respect to claim 10, Beekman further discloses that the condition 166 associated with the electron beam 76 is an alignment 166 of the electron beam 76.

With respect to claim 11, Beekman further discloses generating, via the processor 44, a control signal (dashed line from step 169 to step 154, Fig.7) to modify the alignment of the electron beam 76 based at least in part on the determined alignment 166 of the electron beam 76 (pars.0059-0060).

With respect to claim 12, Beekman further discloses generating, via the processor 44, a signal correction 169 based at least in part on the determined condition associated with the electron beam 76 (Fig.7, also see pars.0059 and 0065).

With respect to claim 13, Beekman further discloses that the condition 166 associated with the electron beam 76 includes a position 166 where the electron beam 76 is striking the target 74 (par.0059).

With respect to claim 14, Beekman further discloses:
e) determining, via the processor 44, whether the condition 166 associated with the electron beam 76 indicates that the electron beam 76 is misaligned 168 (par.0059); and


Response to Arguments
The present amendments to the claims overcome the outstanding claim objections of record.

Applicant's arguments with respect to the anticipation of claims 1 and 9 by Beekman have been fully considered but they are not persuasive. Applicants argue that the prior art does not disclose the features now claimed.  The Examiner respectfully disagrees.
Claim 1 defines the first radial position and the second radial position with respect to the longitudinal axis.  Specifying that the first and second flux detectors are further each disposed “about the first transverse axis” does not appear to add anything to the claim.  Giving the benefit of the doubt that 1) the transverse axis is perpendicular to the longitudinal axis (not claimed), and 2) the first and second radial positions must also have different positions about the first transverse axis (not claimed), one can take Figs.3 and 5 of Beekman and draw a transverse axis anywhere within a transverse plane that is perpendicular to the page and perpendicular to the longitudinal axis, where the longitudinal axis is vertical on the page of Fig.5.  Any axis in the transverse plane, except one precisely normal to the page, enables the first and second detectors 92 and 94 to have two different radial positions with respect to the longitudinal axis and also have different positions about a transverse axis.


For at least these reasons, Applicants’ arguments are not persuasive, thus the 35 USWC 102(a) rejections of claims 1-7 and 9-14 as being anticipated by Beekman have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884